DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 13 and 14 of the Remarks dated 2/07/2022. Additionally, Lam et al. US 2008/0218683, Carlon US 2007/0126980, Stovall US 7,832,855, and Conner US 6,719,425, prior art of record disclosed 8/30/2021, fails to disclose independent claim 10 in its entirety. 
Specifically regarding the allowability of independent claim 10: The prior art of record does not disclose or suggest rimless glasses comprising: “wherein the lens positioning frame comprises: a front support; a middle support; and a rear support, wherein a rear end face of the front support is perpendicular to a right end face of the middle support, a front end face of the rear support is perpendicular to the right end face of the middle support and the front support, the middle support and the rear support are integrated, wherein the front support, the middle support and the rear support are made of a stainless steel material”, along with other claim limitations, is not disclosed or suggested by the prior art of record”. Claims 2 and 5-9 are allowable due to pendency on independent claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872